NO. 07-05-0120-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                   APRIL 7, 2005
                          ______________________________

                            Ex parte WILLIAM S. CHASE, JR.,

                                                       Appellant
                         _________________________________

               FROM THE 154TH DISTRICT COURT OF LAMB COUNTY;

                      NO. 16,511; HON. FELIX KLEIN, PRESIDING
                        _______________________________

                                 Order of Dismissal
                          _______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

       William S. Chase, Jr. appeals from an order dismissing his application for writ of

habeas corpus. The writ was sought to obtain release from the purported restraint of Bruce

Peel, mayor of Littlefield, Texas. Peel had moved for dismissal, contending that the trial

court lacked jurisdiction over the proceedings. The trial court granted the motion. We now

dismiss the appeal for lack of jurisdiction.

       One may not appeal from an order denying a writ of habeas corpus unless the order

arose after a hearing on the merits and the trial court denied the application on the merits.

Ex parte Hargett, 819 S.W.2d 866, 868 (Tex. Crim. App. 1991). Next, granting a motion

to dismiss due to the absence of jurisdiction is not a ruling on the merits. See Bland Indep.
Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000); see also City of Lubbock v. Rule, 68
S.W.3d 853, 857 (Tex. App.–Amarillo 2002, no pet.). So because the trial court dismissed

the appeal due to the lack of jurisdiction, we ourselves have no jurisdiction over the appeal.

Accordingly, the appeal is dismissed for want of jurisdiction.



                                                  Brian Quinn
                                                    Justice

Do not publish.




                                              2